JUSTICE WOODWARD, specially concurring: I specifically concur with the result reached in Judge Bowman’s opinion. Neither the State nor the defendant raised the issue that this case involved a search incident to arrest. Since the State failed to explain and justify the search of the glove box as a search incident to arrest in the trial court, this theory has been waived for the purpose of this appeal. I would agree with the dissent of Judge Unverzagt except that the waiver rule applies to these facts as pointed out by the last three paragraphs of Judge Bowman’s decision. There is no compelling reason not to apply this rule and, therefore, the decision of the trial court is affirmed.